Citation Nr: 0945913	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a thyroid 
disability.  

3.  Entitlement to service connection for psoriasis.  

4.  Entitlement to service connection for retinopathy.  

5.  Entitlement to service connection for asbestos exposure.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In October 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The requested development completed, the matter 
has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  No alleged inservice stressor has been verified.  

3.  The Veteran is not a credible historian.  

4.  A currently diagnosed psychiatric disease did not have 
onset during the Veteran's active service and a currently 
diagnosed psychiatric disease is not related to the Veteran's 
active service.  

5.  The Veteran does not have a thyroid disease or injury.  

6.  The Veteran's psoriasis of the skin of his elbows did not 
have onset during his active service, is not related to his 
active service, and is not related to his diabetes mellitus.  

7.  The Veteran does not have retinopathy.  

8.  The Veteran does not have an asbestos related disease.  

9.  The Veteran's service connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disease, including PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).

2.  The criteria for service connection for a thyroid disease 
or injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

6.  The criteria for service connection for psoriasis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009), 3.310 (2005).  

4.  The criteria for service connection for retinopathy have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009), 3.310 (2005).

5.  The criteria for service connection for disease due to 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"- 
the so-called "nexus" requirement."  Holton v. Shinseki, 
557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310.  Section 3.310 was amended effective October 10, 
2006, during the course of the Veteran's appeal.  That 
amendment arguably imposed additional evidentiary burdens on 
the claimant.  As there is no indication that the amendment 
was meant to have retroactive effect, the Board will apply 
the version of § 3.310 in effect when the Veteran filed his 
claims.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

The Veteran has been diagnosed with post traumatic stress 
disorder (PTSD).  Establishing service connection for PTSD 
requires specific findings.  These are (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply 
with the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition, of the American 
Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. 
§ 4.125(a) (2009).

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an inservice stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396.


Psychiatric disability

Service personnel records show that the Veteran served as a 
helicopter repairman, including service in the Republic of 
Vietnam with an assault helicopter company from September 
1971 to March 1972.  Service treatment records document that 
in June 1972 he reported pain in his hands, knees, and foot, 
and that he tended to be nervous sometimes.  Medical 
personnel indicated that the pain was not related to 
nervousness.  An April 1973 report of separation medical 
examination includes that the Veteran had a normal 
psychiatric clinical evaluation.  

In an associated report of medical history, the Veteran 
indicated that he did not then have nor had ever had nervous 
trouble of any sort, depression nor excessive worry, or 
frequent or terrifying nightmares.  

These records tend to show that whatever nervousness the 
Veteran had experienced at times was transient because, 
otherwise, it would not follow that he would cite in the 
report of medical history at separation from service that he 
did not then have, nor had ever had, any nervous trouble or 
other psychiatric symptoms.  

The earliest evidence of treatment for psychiatric symptoms 
is found in July 2003 VA outpatient treatment notes.  The 
Veteran reported that he suffered from depression and that he 
had felt depressed for 30 years - from the time when he 
returned from Vietnam.  He also reported that he tried to 
commit suicide in 1974.  

The examiner noted as follows (quoting the Veteran) ""I 
dream I'm back in Vietnam."  He had to go on medivac flights 
to pick up "little kids, in pieces.""  The Veteran also 
reported that he was a crew chief and door gunner on a 
helicopter and had combat service in Vietnam.  A diagnosis of 
major depressive disorder was rendered along with 'rule out' 
PTSD.  

In March 2004 the RO sent a PTSD stressor questionnaire to 
the Veteran in response to his claim.  A completed PTSD 
stressor questionnaire is of record.  In that questionnaire 
the Veteran stated that while flying combat missions he 
personally viewed Vietnamese troops forced out of his 
helicopter.  He reported that South Vietnamese troops were 
forced from his helicopter from 20 to 25 feet above the 
ground because they refused to get out of the helicopter when 
it arrived at a combat zone.  He stated that it was almost 
standard procedure to physically kick them out of the 
helicopter when it was around a drop zone.  He also reported 
as follows:  "I viewed display of dead Viet Cong and 
children along small villages, etc."  

In September 2004, the Veteran underwent a psychiatric 
examination through QTC medical services with regard to his 
claim for VA compensation benefits for a psychiatric 
disability.  After recording the Veteran's reports of service 
in Vietnam as well as substance abuse and psychiatric 
symptoms after service, the examiner stated that the Veteran 
had symptoms comparable for PTSD.  

The examination report includes the Veteran's report that he 
attempted suicide in 1974.  The examiner stated "He has 
never been hospitalized in a psychiatric hospital.  He did 
not comply with follow-up treatment after that admission."  
He also recorded the Veteran's report that he had no 
psychiatric contact until the year prior to the examination.  

As to his military service, the examination report documents 
the Veteran's report that his occupation in the service was a 
crew chief and door guardsman on a helicopter and that he was 
in combat in Vietnam.  He reported that his unit was attacked 
several times, that he had he saw a lot of dead and mutilated 
bodies, including dead children, and that several members of 
his unit were killed.  

This report includes a diagnosis of PTSD.  The report, 
however, is entirely dependent upon the Veteran's report of 
his service and symptoms allegedly going back 30 years as 
there is no evidence of record earlier than 2003 other than 
the Veteran's service records, and his service records do not 
document any of the events that he has since reported.  

In the February 2005 rating decision, the RO informed the 
Veteran that as far as the stressors that he alleged occurred 
during service he had not provided sufficient specificity for 
the service department to verify their occurrence

In a letter received in March 2005, the Veteran further 
elaborated on his experiences during service.  This letter 
includes events not related in any previous statements from 
the Veteran or in any clinical records or examination 
reports.  This includes his statement that while he served as 
a door gunner on a helicopter the following event occurred:  

Things were relatively calm until my 
second combat assault.  I was a door 
gunner on a H motel Huey dropping ARVN 
troops into a hot L.Z.  We were taking 
sporadic fire from a dense bushline as we 
made our approach to drop the ARVNs when 
I felt something warm and wet on my face.  
I looked in the direction it came from in 
time to see the entire back of a mans 
head blown off and cover me and everyone 
else on that side of the ship.  His body 
was tossed out in the scramble to exit 
the ship and we lifted off to get out of 
the incoming fire.  That night I cleaned 
the blood off the deck and walls of the 
ship to prepare for the next days 
mission.  

In that letter he also reported as follows:  

Some of our flight missions involved 
taking V.I.P.'s in the ARVN Army around 
to different provinces in the Delta to 
view the mutilated bodies of suspected 
V.C. that were displayed in different 
provincial squares to remind the populace 
what could happen if they aided the VC.  

Additionally, he reported in that the first night he arrived 
in Vietnam the airfield received mortar fire and he and 
others were ordered into bunkers.  

In a statement received in September 2005, the Veteran 
reported the following:  

When I got out in the civilian world I 
got a lot of abuse because I went to 
Vietnam.  I did not know where to go to 
get help with the nightmares so I 
attempted to commit suicide.  I was put 
in Puget Sound Hospital via the emergency 
room in 1974.  I tried to commit suicide 
by jumping out of an automobile while 
going 80 miles an hour on a 5 lane 
highway.  I was in the hospital for two 
weeks.  In approximately 1974 I made 
another attempt by driving drunk down a 
mountain road in Tacoma WA.  I hit a tree 
and was ejected through the windshield.  
I was in a hospital in Tacoma, WA for 2 
to 3 days but do not remember the name of 
the hospital.  

In January 2006, the RO sent a letter to Puget Sound 
Behavioral Hospital, the institution that the Veteran 
reported he was hospitalized at in 1974 to 1975 for 
psychiatric observation.  The record keeper for the hospital 
responded that it had no records of the Veteran.  

In his October 2006 Substantive Appeal, the Veteran stated 
that he was hospitalized at the Puget Sound Hospital but had 
since learned that those psychiatric records are no longer 
available.  He stated "I was hospitalized in this 
institution from 1973 to July 1976."  

Notes from August 2005 include that the Veteran had a history 
of PTSD and depression.  He reported that he had resentment 
and anger towards the government for how he was treated after 
the war and that he had sought psychiatric treatment but was 
refused.  VA outpatient treatment notes from November 2005 
include a diagnosis of depressive disorder, not otherwise 
specified, and PTSD.  

All connections between the Veteran's current psychiatric 
symptoms and his service rest solely on the Veteran's 
statements.  Other than to establish PTSD based on a 
noncombat stressor, there is no requirement that the evidence 
of onset of a disability be established by anything more than 
the Veteran's own statements.  That does not mean, however, 
that the Board must accept the Veteran's statements as 
credible where there is a showing otherwise.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit has also provided that "the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006). Similarly, the Court of Appeals for 
Veterans Claims (Veterans Court) has stated that "[t]he 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

Despite his report of being a crew chief and a door gunner, 
the Veteran's service records show that he was a helicopter 
repairman.  The Board places more weight on the service 
records that list this occupation than on the Veteran's 
account of his duties during service, which, as cited above, 
change over time.  There is no reason that the service 
records would list incorrect information.  The Veteran's 
statements that he served as a door gunner and took part in 
combat missions were made in the context of pursuit of 
compensation benefits; a context in which he had a financial 
interest related to the content of those statements.  This 
must be taken into account because his characterization of 
his duties is in conflict with that shown by the service 
personnel records.  

The Veteran has offered multiple accounts of events during 
service which he claims have given rise to a current 
psychiatric disability.  The Board finds that these multiple 
accounts, as well as the timing of the accounts, tends to 
show that the Veteran is not credible.  

Initially, the Veteran reported that he was involved in 
medical evacuation missions, some time later he stated that 
he was a crew chief and door gunner and that he observed 
mutilated bodies set out on display during missions to show 
important persons the bodies.  Following the RO's decision 
which informed him that his alleged stressors did not support 
a grant of service connection for PTSD, the Veteran sent in a 
letter detailing never before mentioned events, reporting 
that someone was killed next to him in the helicopter and 
that he was present during mortar fire the first day that he 
arrived in Vietnam.  

The Board, on a factual basis, finds that if the Veteran 
indeed experienced the events reported in this letter it is 
unbelievable that he would not have mentioned it earlier, 
particularly during the September 2004 examination.  The 
Board finds that this elaboration of details, becoming 
increasingly more dramatic with time, is evidence that the 
Veteran is not reporting any events that actually occurred 
but rather is manufacturing a history in an effort to obtain 
benefits.   

Simply stated, the Veteran's statements, when viewed as a 
whole, are found to provide evidence against this own claims, 
indicating a history that is no consistent with his prior 
statements. 

In a September 2006 Statement of the Case and in an August 
2009 Supplemental Statement of the Case, both issued after 
the Veteran's last report of stressors, the RO indicated that 
the information provided was insufficient to verify the 
alleged inservice stressors.  The Board agrees to the point 
that not only are his statements insufficient, but that his 
statements clearly indicate that an attempt to confirm his 
stressors will not provide a basis to grant this claim. 

Of record are documents from the Veteran's service personnel 
folder including his record of assignments, record of 
campaigns and awards and decorations, and record of his 
foreign service, and appointments and reductions.  The Board 
has considered whether this evidence or, for that matter, any 
communication from the Veteran or other documents, provides 
specific enough information for stressor verification.  It 
does not.  There is no indication that the Veteran ever 
served as a door gunner or that he was a crew chief.  These 
records do not include information as to the date that the 
Veteran arrived in the Republic of Vietnam, militating 
against any reasonable possibility of identifying that on the 
date he arrived at an unnamed airfield in Cam Run Bay that 
the airfield received mortar fire.  Hence, the Board finds 
that no further development is required in assisting the 
Veteran in corroborating the existence of that alleged 
stressor.  As to the other stressors, he has not alleged any 
stressor with enough specificity for verification.  

Additional evidence tending to show that the Veteran is not a 
credible historian is found with regard to his reports of 
suicide attempts in 1974.  Although he has reported that he 
attempted suicide he has provided no documentation of the 
alleged suicide attempts and VA's efforts to assist him in 
obtaining records resulted in a response that the holder of 
records of the hospital that he identified had no such 
records.  Indeed, he has changed his account of the alleged 
hospitalization.  First he alleged that he was hospitalized 
for 2 weeks in 1974 but later changed this to hospitalization 
from 1973 to July 1976.  This change in his report, taken 
together with his elaboration of alleged events during 
service, and the discrepancy between the reports of his 
duties in service with the official record, tends to 
reinforce a finding that the Veteran is not credible.  

Based on this evidence that the Veteran is not credible taken 
with the service records that show that he did not have a 
combat type occupation during service, the Board therefore 
finds that the Veteran did not engage in combat with the 
enemy.  There is no corroboration of any of the alleged 
inservice stressors.  Hence, his claim fails as far as 
service connection for PTSD.  

The Veteran's lack of credibility also applies to evaluating 
his report of onset of psychiatric symptoms shortly after and 
since service that have been related to other diagnoses, 
including a depressive disorder.  Because the Veteran is not 
credible, the Board affords no probative value to his reports 
of a suicide attempts shortly after service, the presence of 
psychiatric symptoms since service, and the connection 
between his symptoms and service.  As all other evidence 
relating any current psychiatric disability to his service, 
whether major depressive disorder or otherwise, and whether 
stated or implied by clinicians, depend solely on his 
reported history, such evidence is afforded no probative 
value.  

Because there is no evidence of record, with any probative 
value, favorable to his claim for service connection for a 
psychiatric disability, his claim must be denied.  The Board 
has considered application of the benefit of the doubt rule 
found at 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009) and 
explained by the Veterans Court in Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  This rule provides that if the evidence 
favorable to a claim and the evidence unfavorable to a claim 
is in equipoise the benefit of reasonable doubt is given to 
the Veteran.  In this case, there is no credible evidence 
favorable to his claim so the benefit of the doubt rule, 
which depends on the existence of favorable evidence, is not 
for application.  Hence, the appeal as to this issue must be 
denied.  

Thyroid disorder

The Veteran seeks VA benefits for a disability involving his 
thyroid.  

The earliest evidence of record that addresses the Veteran's 
thyroid is a VA radiographic report from May 2003 which 
documented that an ultrasound study found the Veteran to have 
an enlarged right thyroid lobe with two small nodules.  
Recommendation was for correlation with laboratory and 
clinical data and to obtain a thyroid uptake and scan for 
further evaluation.  An April 2004 VA clinic note documents 
that the Veteran recently had a normal thyroid scan.  A July 
2004 note documents a telephone conversation with the Veteran 
to discuss a recent thyroid ultrasound result.  The 
assessment was that he had a persistent solid lesion 
involving the right thyroid lobe that remained essentially 
unchanged from the May 2003 study and that this was probably 
representative of a benign adenoma.  The plan was for a 
repeat ultrasound study in one year.  

In May 2004, the Veteran underwent examination through QTC 
Medical Services for VA Compensation purposes.  The examiner 
included the Veteran's report that the condition had resolved 
and the Veteran's statements that he attributed fatigability, 
sleepiness, emotional instability, depression, slowing of 
thought, difficulty breathing, difficulty swallowing, 
intolerance to hot and cold weather, and that the condition 
caused his body weight increase from 158 pounds to 220 pounds 
in a 12 month period.  He also reported that he does not 
receive any treatment for the condition.  

Diagnostic tests included a thyroid panel which showed a 
normal thyroid stimulating hormone level and a normal thyroid 
uptake.  The examiner stated that the CHEM 12 test results 
were considered to be within normal limits and showed no 
significant findings.  The examiner stated that there was no 
diagnosis of a thyroid condition because there is no 
pathology to render a diagnosis.  As to the question of 
whether a thyroid condition was secondary to diabetes 
mellitus the examiner answered in the negative, explaining 
that the Veteran does not have thyroid disease.  This 
examination report is evidence against the Veteran's claim.  

Notes from May 2005 report that the Veteran had a history of 
thyroid nodule and was off levothyroxine suppression as per 
an endocrinology note.  A note from January 2009 includes an 
impression that the Veteran had a persistent solid nodule of 
the right thyroid that remained essentially unchanged since 
the May 2003 ultrasound, with the last ultrasound in February 
2005.  This note also states that the Veteran's right thyroid 
lobe had increased in size since the previous examination in 
June 2004.  The physician indicated that a thyroid ultrasound 
and thyroid scan would be ordered.  

This evidence is in agreement with the May 2004 examination 
results because this evidence shows that clinician's were 
merely monitoring the Veteran's thyroid but had not diagnosed 
any disease of the thyroid and were not treating him for any 
disease of the thyroid.  

The Board has considered the Veteran's statement that his 
thyroid nodule causes fatigability, sleepiness, emotional 
instability, depression, slowing of thought, difficulty 
breathing, difficulty swallowing, intolerance to hot and cold 
weather, and caused a bodyweight increase.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As between 
the Veteran's statements attributing these symptom to a 
thyroid condition, and the clinicians who have treated him 
along with the examiner that rendered the opinion in May 
2004, the Board finds the clinicians' and examiner's 
opinions, either implied or stated, to be more probative as 
to whether the Veteran has a disease involving his thyroid.  

All evidence of record shows that the Veteran has a large 
thyroid with nodules.  Clinic notes are in agreement with the 
May 2004 examination report in that no thyroid disease has 
ever been found.  None of the symptoms that the Veteran 
attributes to a thyroid disease are ever mentioned as related 
to the Veteran's thyroid by other than the Veteran.  

The Veteran has not demonstrated that he has any medical 
training or knowledge beyond that of a layperson.  With 
regard to the competency of evidence consisting of statement 
by laypersons, the Federal Circuit has held as follows:  

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit provided some guidance as to 
the type of question to which a layperson could provide 
competent evidence, stating that a layperson would be 
competent to identify a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical question such as a form of cancer.  Id. at footnote 
4.  This indicates to the Board that the complexity of the 
question at issue is a factor to be considered when 
determining if a layperson's opinion is competent evidence.  

The Veterans Court has held that varicose veins that have 
become visibly tortuous or dilated are observable by lay 
people and because varicose veins may be diagnosed by these 
unique and readily identifiable features, the determination 
that the layperson has varicose veins is not one restricted 
to medical experts.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  This case echoed the Veterans Court's explanation as 
to the foundation necessary to support lay testimony in Layno 
v. Brown, 6 Vet. App. 465 (1994).  In Layno, the Veterans 
Court explained that "lay testimony is competent only so 
long as it remains centered upon matters within the knowledge 
and personal observations of the witness."  Id. at 470.  

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

Here, whether the Veteran's reported symptoms are related to 
his thyroid or whether the Veteran has a thyroid disease is 
not a simple question and is not something that is readily 
observable.  If this were the case there would be no reason 
for laboratory testing of his thyroid.  Although the Veteran 
is certainly capable of noting the symptoms that he has 
reported during the examination and even correlating onset of 
the symptoms with when the thyroid nodules were discovered 
(which he has not done), the Board finds that the probative 
value of his reports and of any such correlation by the 
Veteran is less than the probative value of diagnostic tests, 
such as the thyroid uptake and thyroid stimulating hormone 
tests, and the clinicians opinions.  If it were clinically 
shown that the Veteran's reported symptoms were related to 
his thyroid, it follows that clinicians, who are obviously 
aware of the nodules and size of the thyroid would have 
either provided treatment or at least mentioned that such 
symptoms were connected to his thyroid.  Taken together, the 
clinical reports and examination report outweigh the 
Veteran's report of a thyroid disability.  

In essence, the Veteran has abnormal ultrasound study results 
of his thyroid.  The presence of nodules and a large thyroid 
is not a disability for VA purposes because, standing alone, 
a large thyroid with nodules does not impair earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself"); cf. 61 Fed. 
Reg. 20440, 20,445 (May 7, 1996) (supplementary information 
preceding Final Rule amending the criteria for evaluating 
endocrine system disabilities indicates that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory test results, and are 
not, in and of themselves, disabilities).  

In order for an award of VA disability compensation benefits 
the claimed disease or injury must exist at some point during 
the claims process.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this case, the preponderance of evidence shows that the 
Veteran has no thyroid disease or injury.  Hence, the appeal 
must be denied as to this issue.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2009).  

Skin disability  

Service treatment records are absent for evidence of skin 
symptoms or of skin disease.  The first mention of a skin 
disease or symptoms is found in the Veteran's March 2004 
claim for service connection for a rash on his arms, feet and 
legs which he believed to be secondary to his diabetes.  

There is no clinical evidence in VA treatment records of a 
skin disease or of the Veteran seeking treatment for symptoms 
of a skin disease.  During the May 2004 examination the 
Veteran reported his belief that his diabetes causes his skin 
to itch, that this had been present for 5 years, and that he 
treats the problem with lotion.  Physical examination 
revealed that his skin clear of rashes and lesions, and that 
there was no ulceration, edema or stasis dermatitis of the 
extremities.  Under "OTHER FINDINGS" the examiner listed 
that the Veteran had a scaly hard rash on his elbows.  The 
examiner provided a diagnosis of psoriasis.  As the only 
mention of the Veteran's skin as being at all other than 
completely normal was the skin on his elbows, this is 
evidence that the Veteran has psoriasis of his elbows.  He 
stated that the Veteran's psoriasis is not due to his 
diabetes.  

The Veterans Court has provided that guidelines for 
evaluating the probity of a medical opinion include whether 
the opinion was based on sufficient facts or data, whether 
the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
The Veterans Court also stated that most of the probative 
value of a medical opinion lies in its reasoning and that an 
opinion that contains only data and conclusions is not 
entitled to any probative weight.  Id. at 304.  

Additionally, the Veterans Court has stated that "[o]nce the 
Secretary undertakes the effort to provide and examination, 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide and adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

Here the examiner did not provide a rationale for the opinion 
that the Veteran's psoriasis of his elbows was not due to his 
diabetes.  Nor did he address whether the psoriasis was 
aggravated by the Veteran's diabetes.  Finally, the examiner 
did not state whether he had reviewed the Veteran's medical 
history.  

In this regard, the Board realizes that the examination 
report is not faultless but has determined that, under the 
facts of this case, there is no need to delay adjudication of 
this appeal so that a physician could be asked if the 
psoriasis on the Veteran's elbows is aggravated by his 
diabetes and if not, why his diabetes does not aggravate or 
cause the psoriasis of his elbows.  

Mechanical application of the language found in judicial 
opinions with no regard for the facts of this case would not 
serve to benefit the Veteran and would only waste government 
resources.  Common sense dictates that under the facts of 
this case, the matter should be adjudicated rather than 
remanded to the RO so that a perfect medical report could be 
provided.  Here, the Veteran claimed service connection for a 
rash of his arms, feet, and legs and stated his belief that 
this was secondary to his diabetes but during he examination 
his only reported symptom was that his skin itches.  No rash 
was found of his feet, arms and legs, only hard scaly skin on 
his elbows.  This is a considerably different finding than 
what the Veteran alleged and other than his assertion that he 
thinks his skin itches because of diabetes, there is nothing 
in the record to support his claim.  

This case differs from the facts in Barr.  In Barr, the 
examiner provided no opinion as to whether the Veteran's 
disability was related to service, as the Veteran had 
asserted and the examiner did not have any records of the 
Veteran's service upon which to render an opinion.  Id. at 
305.  In the instant case, the Veteran does not claim that 
his skin problems began in or are directly related to his 
service but rather are related to his diabetes.  The claims 
file does not contain any clinical information regarding a 
skin rash so whether the examiner had the claims file to 
review as to this issue does not matter.  Here, unlike Barr, 
the examiner did provide an opinion that the Veteran's 
psoriasis was not due to his diabetes.  As to whether the 
Veteran's hard scaly skin of the elbows or itchy skin was 
aggravated by his diabetes there is no evidence of this in 
the record and even the Veteran has not expressed that he had 
itchy skin other than recently.  Hence, it simply makes no 
sense to remand this issue to ask the examiner if his 
diabetes aggravated itchy skin or dry and hard skin of his 
elbows.  

As to the lack of a rationale, the Board does not find that 
failure to state why the Veteran's psoriasis of the elbows 
was not related to his diabetes renders this examination 
inadequate.  Some credit need be given to the fact that the 
examiner is a physician and that therefore the opinion was 
based on a body of medical knowledge evidenced by the 
examiner's education and experience.  In Nieves-Rodriguez the 
issue was the relative weight to be attached to medical 
opinions which were not in agreement.  Here there is no other 
medical opinion of record with regard to the Veteran's claim 
that his skin itches due to his diabetes.  Furthermore the 
logic of asking the examiner to explain why there is no 
relationship is suspect.  One would reasonably expect that a 
determination that one medical condition is caused or 
aggravated by another medical condition would be supportable 
by a readily articulable rationale.  A rationale for why a 
determination that one medical condition is not related to 
another amounts to explaining a negative; something generally 
accepted as not so readily articulable; if indeed possible.  
For these reasons the Board finds that the medical 
examination is adequate in this case.  

Following the reasoning already presented with regard to the 
Veteran's claim for service connection for a thyroid 
disability, the Board finds that the Veteran's belief that he 
has skin symptoms because of his diabetes is afforded no 
probative weight.  While he is certainly competent to state 
that his skin itches and to report when this symptom first 
appeared, there is no indication that the Veteran has any 
medical training that would support his opinion that his 
diabetes caused or aggravated these symptoms.  

The examination and opinion of the physician who examined the 
Veteran in May 2004 is more probative than the Veteran's 
opinion as to whether the Veteran's psoriasis of the elbows 
or itchy skin is in any way related to his diabetes.  This is 
because the physician, by education and experience, has 
greater knowledge of disease and their manifestations than 
does the Veteran.  

The preponderance of evidence shows that there is no 
relationship between the Veteran's psoriasis of the elbows, 
the only skin condition of which there is objective evidence, 
and his diabetes or his service.  Hence, the appeal as to 
this issue must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Retinopathy  

In April 2004, the Veteran underwent an eye examination by a 
physician specializing in diseases and surgery of the eye 
through QTC medical services for the purposes of determining 
if VA compensation benefits were warranted.  He was diagnosed 
with diabetic cataracts but the diagnosis also states 
"[d]iabetes without retinopathy."  

In a writing received in February 2005, the Veteran reported 
that he has difficulty focusing and has had pain behind his 
eyes for a long time; he indicated his opinion that the pain 
behind his eyes is part of retinopathy.  

As between the Veteran's implied assertion that he has 
retinopathy because of his difficulty focusing and pain 
behind his eyes, and the medical expert's finding following 
examination of the Veteran that he does not have retinopathy, 
the expert's opinion is more probative than the Veteran's.  
This is because the expert has training and experience 
superior to that of a layperson as to the diagnosis of eye 
diseases.  The Veteran has not provided any evidence that he 
has training or experience beyond that of a layperson in this 
area.  

The Veteran does not have the claimed disease so service 
connection cannot be awarded  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Asbestos exposure  

The record is absent for any evidence that the Veteran 
suffers from a disability related to asbestos exposure.  

VA treatment records May 2003 included as active problems a 
tobacco use disorder, other disease of the larynx, and voice 
disturbance.  There is a diagnosis of laryngitis, pachydermic 
from September 2003.  July 2003 notes include the Veteran's 
report that he began smoking cigarettes at age 18, smoked as 
much as 2 packs per day, and the longest that he has gone 
without smoking is 2 days.  VA Ear nose and throat (ENT) 
progress notes from April 2004 include that the Veteran was 
seen for a followup for hoarseness which was resolving after 
a recent cold.  Physical examination revealed an elongated 
uvula with no masses.  He was diagnosed with pachydermia and 
pseudosculcus.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  

There is no evidence of record that the Veteran has or has 
ever had an asbestos related disease.  The claim originated 
in the Veteran's application for compensation benefits 
received in January 2004.  In that form he specified that he 
was exposed to asbestos at work sites and in hangers.  As to 
the question on that form of what disability he had, the 
space for an entry is blank.  

In a February 2005 writing the Veteran stated that he knows 
he was exposed to asbestos during service because he worked 
in hangers and the pipes were covered with asbestos.  
Exposure to asbestos is not a disability for the purposes of 
VA compensation because it is not a disease or injury.  See 
38 U.S.C.A. § 1110, 1137.  As there is no evidence that the 
Veteran has a disability related to asbestos exposure, his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

TDIU  

In a statement received in February 2005, the Veteran's 
representative reported that he had learned that the Veteran 
had not been gainfully employed since October 2002 due to 
depression, avoidance of crowds, and difficulty relating to 
the public and co-workers.  This communication was 
interpreted by the RO as a claim for a TDIU.  

A total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability, that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.

The Veteran has two disability ratings, a 20 percent rating 
for type II diabetes mellitus with erectile dysfunction and 
bilateral cataracts, and a 10 percent rating for 
hypertension.  Hence, a TDIU 38 C.F.R. § 4.16(a) is not for 
application.  

Where the percentage criteria under section 4.16(a) are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities, and consideration is given to 
the veteran's background including his or her employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Individual unemployability must be determined without regard 
to any nonservice connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any nonservice connected conditions and advancing age, 
which would justify a TDIU.  See Van Hoose, supra; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).

July 2003 VA outpatient treatment notes include the Veteran 
related employment history of work in sales, construction, 
commercial fishing, management, that he ran businesses.  He 
reported that he last worked in October 2002 as a branch 
manager for a spa company and that he was transferred to 
another location but quit after three months.  

Service connection has been established for type II diabetes 
mellitus with erectile dysfunction and bilateral cataracts, 
and for hypertension.  There is no evidence of record that 
the Veteran is unable to secure or follow a substantially 
gainful occupation because of his service connected 
disabilities.  The basis for the claim for a TDIU was the 
Veteran's depression.  Whether that depression is due to a 
psychiatric disability or to a thyroid nodule (he has 
asserted both) does not matter; service connection has not 
been established for either a psychiatric disability or for a 
disability involving his thyroid.  Hence, his statements that 
has not worked because of depression and an inability to get 
along with coworkers and the public is evidence against his 
claim because it tends to show that he does not work for 
nonservice connected reasons.  

All evidence, including the Veteran's own statements, is 
unfavorable to a grant of a TDIU.  There is no evidence 
favorable to this issue.  Therefore, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in September 2004, December 2004, 
August 2005, and March 2006.  The September 2004 letter 
informed the Veteran of the evidence needed to substantiate 
his claim for service connection for disease related to 
asbestos exposure, diabetic retinopathy, a thyroid condition, 
and psoriasis.  This letter also informed the Veteran of his 
and VA's respective duties for obtaining evidence.  The 
December 2004 letter provided additional evidence, 
specifically, the evidence needed to substantiate his claims 
based on a theory of secondary service connection.  The 
August 2005 letter informed the Veteran of the evidence 
needed to substantiate his claims for service connection for 
a depression and for award of a TDIU.  This letter also 
informed him of his and VA's respective duties in obtaining 
evidence.  The March 2006 letter informed the Veteran as to 
how VA assigns disability ratings and effective dates, 
including that the impact of a service connected condition 
and its symptoms on employment would go to determining the 
proper rating.  

Not all of this notice preceded the initial RO's initial 
adjudication of the Veteran's claims.  Since the last notice 
letter was sent, the Veteran has had sufficient time to 
submit evidence and argument to support his claims; that is, 
he has had a sufficient opportunity to participate 
effectively in the development of his claims.  In August 
2009, the RO issued a Supplemental Statement of the Case 
readjudicating all of the claims on appeal.  The opportunity 
to participate in the development of his claim and the 
readjudication of his claim, both after adequate notice was 
provided, have cured the timing defect in the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, service personnel records, and VA outpatient 
treatment records.  In January 2006, the RO requested 
treatment records from Puget Sound Behavioral Hospital, 
pursuant to the Veteran's request for assistance received 
that same month.  A reply was received that this institution 
had no such records.  In his October 2006 Substantive Appeal, 
the Veteran indicated that he was aware that there this 
institution did not have any pertinent records.  Since he 
knows that the records do not exist he also knows that it 
would make no sense for VA to continue to try to obtain such 
records.  See 38 U.S.C.A. § 5103A(b)(2).  

In October 2008, the Board remanded this matter to the RO via 
the AMC so that VA could assist the Veteran in obtaining any 
available Social Security Administration (SSA) records 
pertaining to a claim for Social Security disability 
benefits.  Associated with the claims file is a reply from 
the SSA that no medical records could be provided because the 
Veteran had filed for disability benefits but no medical 
records were obtained.  The RO documented its efforts to 
obtain any SSA records in a memorandum dated in January 2009.  
In a January 2009 letter, the RO sent a letter to the Veteran 
and his representative informing him of the efforts taken by 
VA to obtain pertinent SSA records and of the result, that no 
further efforts would be made to obtain any such records, and 
that unless the Veteran submitted additional evidence, VA 
would render a decision based on the evidence of record.  Id.  

In an April 2009 writing the Veteran's representative stated 
that he knows for a fact that there are medical records 
concerning the Veteran on file with the SSA.  This statement 
does not establish that there are indeed such records on file 
with the SSA.  VA has requested the records and received a 
reply from the SSA records that the SSA has no such records.  
The Board does not find that statute or regulation requires 
VA to dispute the report of a Federal agency that the agency 
has no records on the grounds that the Veteran's 
representative is confident that such records exist.  VA has 
fulfilled its duty to assist in this regard.  

VA afforded the Veteran a medical examination April 2004 with 
regard to his claim for service connection for retinopathy, a 
medical examination in May 2004 with regard to his claims for 
service connection for a thyroid disorder and a skin disease, 
and an expert examination in September 2004 with regard to 
his claim for service connection for a psychiatric 
disability.  

VA did not provide examinations with regard to the Veteran's 
claims for a TDIU and for exposure to asbestos.  The Veteran 
does not have a disease associated with asbestos and has not 
claimed to have a disease associated with asbestos, rather he 
seeks VA compensation benefits for exposure to asbestos.  As 
"exposure" is neither a disease nor an injury, VA has no 
duty to provide an examination with regard to this claim.  
The Veteran has not claimed that he is unemployable because 
of his service connected disabilities.  Rather the claim for 
unemployability arises from his reported psychiatric 
symptoms.  An examination showing that he is unemployable 
based on the reason that underlies the claim would serve no 
useful purpose.  Hence, VA has no duty to provide an 
examination in this regard.  

In the section of this decision addressing the Veteran's 
claim for service connection for a psychiatric disability, 
the Board explained why no further assistance by VA is 
required.  

In his Substantive Appeal the Veteran requested a hearing 
before a member of the Board.  In a March 2009 writing he 
withdrew that request.  

Based on the above, the Board finds that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


